Opinion filed March 29, 2007 















 








 




Opinion filed March 29, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00039-CV
                                                    __________
 
                        DONALD
WAYNE CALLAWAY, JR., Appellant
 
                                                             V.
 
                                        DANIA
ROMANS, Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                          Brown
  County, Texas
 
                                             Trial
Court Cause No. CV 06-00044
 

 
                                              M
E M O R A N D U M   O P I N I O N
The
trial court signed its order on November 6, 2006.  Donald Wayne Callaway, Jr. filed a motion for
new trial and a notice of appeal.  The
clerk=s record was filed in this court on  February 20, 2007.  Callaway did not file an affidavit of
inability to pay pursuant to Tex. R.
App. P.  20.1.  




Neither
the required filing fee nor the reporter=s record have been filed.  The court reporter has informed this court in
writing that Callaway has not made arrangements to pay for the record.  On March 7, 2007, the clerk of this court
advised  the parties that the required
filing fee had not been paid and directed appellant to forward not only the
filing fee but also proof of payment and designation of the reporter=s record. 
Callaway has not responded.
The
appeal is dismissed.
 
PER
CURIAM
 
March 29, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.